DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 is indefinite because the claimed term “the polyester” has no antecedent basis.
	
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, 17-20, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Vanelli et al (US-2016/0215092).
	Claim 14: Vanelli teaches a method comprising forming a layer including a resin powder (para. 0030) and irradiating the layer with electromagnetic wave (i.e. infrared beam) to fuse (melt) the layer (para. 0030, 0033).
	The resin powder includes nylon-12, in particular, EVONIK nylon-12 and AAEMA ORGASOL 2003 (Vanelli, para. 0008-0009). EVONIK nylon-12 and ARKEMA ORGASOL 2003 exhibit Dv50 of between 5 to 200 m, which is exactly the same claimed range, and Mv/Mn of 1.3, which is within the claimed range of 2.50 or less. See attachment “ORGASOL 2003 -DATA SHEET” that shows detailed measurement of ARKEMA ORGASOL 2003, which is a copy entitled “MB10b”, provided by Applicant, in the IDS filed 02/03/2022 with the application 17/346,497.  See page 5 of the English version.
	With regards to the condition (1), Vanelli shows (Tm1-Tmo) which is equivalent to the claimed (Tmf1 – Tmf2) being more than 3oC; With regards to condition (2), The resin powder of ORGASOL 2003 used in Vanelli shows (Cd1-Cd2) of 25% (See ORGASOL 2003 DATA attachment, page 5 of the English version) which is well within the claimed range of  greater than 3%; With regards to condition (3), the resin powder of ORGASOL 2003 used in Vanelli shows (C x 1 – C x 2) of 17.85 % (See the attachment, page 6 of the English version) which is well within the claimed range of  greater than 3%;
	In the alternative, because Vanelli teaches various polyamides as the resin for the resin powder, it would have been obvious to select ORGASOL 2003 as Vanelli exemplifies that particular material as “Sample”.  
	Claim 15:  The method taught by Vanelli is a SLS method (Vanelli, para. 0034).
	 Claim 17:  The resin powder of Vanelli has no shell portions because no coating is taught.
	Claim 18:  The volume average particle diameter of the resin powder is 25 m (See ORGASOL 2003 DATA attachment, page 4 of the English version), which is well within the claimed range of 15 to 100 m.
	Claim 19:  The ORGASOL 2003 used as resin powder in Vanelli has a melting point range of 130-220oC (See attachment entitled “Full Public Report of ORGASOL, page 4) which is well within the claimed range of 100C or higher.
	Claim 20:  Vanelli teaches resin powder suitable for SFF including various polyamides, polyester, polyether, polyolefin and polyphenylenesulfide (Vanelli, claim 23- 24).
	Claim 22:  The ORGASOL 2003 used as resin powder by Vanelli has a circularity of 0.83 (See ORGASOL 2003 DATA attachment, page 6 of the English version), and the volume average particle diameter of the resin powder is 25 m (See “ORGASOL 2003 DATA” attachment, page 4 of the English version), which is well within the claimed range of 0.5 to 200 m.
	Claim 23:  See claim 14 above.

Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vanelli in view of Fruth et al (US 2011/0143108).
	Claim 16:  Vanelli teaches resin powder assuming a shape with a circularity of 0.83 (See claim 22 above) but does not explicitly teach a pillar-shaped particle: Fruth teaches pillar-like shaped resin powder as preferred shape for solid freeform fabrication (“SFF”) (Furth, para. 0018 & 0050).  In light of Fruth teaching, it would have been obvious to cut or mill the resin powder of Vanelli in pillar shape to facilitate the SFF process.
	Claim 21:  Vanelli teaches polyester as the resin for the resin powder, but Vanelli does not name specific species of polyester.  Fruth teaches various polyesters including polylactide, polybutylene terephthalate and polyethylene terephthalate (Fruth, para. 0020).  Thus, it would have been obvious from the broad teaching of polyester of Vanelli  to select the specific polyesters as taught by Fruth.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        

December 17, 2022